Title: To James Madison from Joseph Nourse, 23 September 1803 (Abstract)
From: Nourse, Joseph
To: Madison, James


23 September 1803, Register’s Office, Treasury Department. Requests that JM furnish the Treasury Department “with the usual Estimates for the Salaries of foreign Agents and all other Expenditures within the Department of State.” Makes this request at the behest of the secretary of the treasury, “who wishes to be prepared early in the approaching Session to lay before Congress the general Estimates of monies required for the services of the United States for the ensuing year.”
 

   
   RC (DNA: RG 59, ML). 1 p.



   
   See “Estimate for the service of the year 1804,” 6 Sept. 1803 (DNA: RG 59, DL, vol. 14; 3 pp.).


